AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRJCT COURT
                                       Eastern District of Pennsylvania
                                                        )
              UNITED STATES OF AMERICA                        JUDGMENT IN A CRIMINAL CASE
                                                        )
                         v.                             )
                    RYAN KASPER                        ~LE
                                                        )
                                                              Case Number: DPAE2:11CR00570-001
                                                        )
                                   AUG 28 2019          )     USM Number: 68065-066
                                                        )
                                                        )      Christopher J. Cassar, Esq.
                                                        )     Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)        1,2,3,4

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended                        Count
 18:1031                          · Major Fraud against the United States                                    12/31/2007                          1
                                                                                                               .. -···· - -~ . ____     ,. __




 18:641                             Theft of Government funds                                                12/31/2007                          2
                                                                                                                      -   ·--•¥¥•, .........



 18:1341                                                                                                     10/18/2014                          3

       The defendant is sentenced as provided in pages 2 through         __8_ __ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
• Count(s)                                               Dis      D are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change-6f name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material ctianges in econoffilc circumstances.

                                                                          8/15/2019
                                                                         Date ofhnposition of Judgment




                                                                         Signature of Judge




                                                                          Petrese B. Tucker, United States District Court, EDPA
                                                                         Name and Title of Judge



                                                                                  I
                                                                         Date                 I    ·
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet IA
                                                                            Judgment-Page   -=2-          of      8
DEFENDANT: RYAN KASPER
CASE NUMBER: DPAE2:11CR00570-001

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                    Offense Ended          . ...
                                                                                                     ,.(:ount
                                                                                                     ,,.- -....

18:1343                         . Wire Fraud                          ' . 2/28/2013                  14




                                                                           T.
AO 245B (Rev. 02/ 18) Judgment in Criminal Case
                      Sheet 2 - hnprisonment

                                                                                                    Judgment -   Page   3    of   8
DEFENDANT: RYAN KASPER
CASE NUMBER: DPAE2:11CR00570-001

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

  8 months in Federal custody




    Ill    The court makes the following recommendations to the Bureau of Prisons:

  Court recommends defendant be placed in a facility in either New Jersey or New York




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
           D at     ----------
                                                   D a.m.     D p.m.       on

           D as notified by the United States Marshal.

     ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           ~ before 2 p.m. on          9/16/2019

           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL_..-



                                                                         By-----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release

                                                                                                               Judgment-Page   4   of   8
DEFENDANT: RYAN KASPER
CASE NUMBER: DPAE2: 11 CR00570-001
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 3 years




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer.         (check   if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence.     (check   if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release

                                                                                               Judgment-Page         5        of - - -8- - -
DEFENDANT: RYAN KASPER
CASE NUMBER: DPAE2:11CR00570-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your sup~rvised rel~ase, you °:lust comply with the following standard conditions of supervision. These conditions are imposed
because they est~bhsh the basic expectat10ns for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must re~ort t? the probation office in th~ federal ju~cial district where you are authorized to reside within 72 hours of your
      release from rmpnsonment, unless the probat10n officer mstructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ------------
 AO 245B (Rev. 02/ I 8) Judgment in a Criminal Case
                        Sheet 4C - Probation

                                                                                            Judgment-Page   _6""--_ of         8
DEFENDANT: RYAN KASPER
CASE NUMBER: DPAE2:11 CR00570-001

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
It is respectfully recommended that sentence be imposed as follows :
Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the
defendant, Ryan Kasper, is hereby committed to the custody of the Bureau of Prisons to be
imprisoned for 24 months on each of Counts 1 through 4, all such terms to be served
concurrently, to produce a total term of 8 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of 3 years. This includes terms of 3 years on each of Counts 1 through 4, all such terms to run
concurrently. Within 72 hours of release from the custody of the Bureau of Prisons , the
defendant shall report in person to the probation office in the district to which the defendant is
released .

While on supervised release, the defendant shall not commit another federal, state, or local
crime, shall be prohibited from possessing a firearm or other dangerous device, shall not possess an illegal controlled
substance and shall comply with the other standard conditions that have been adopted by this Court. The defendant shall
cooperate in the collection of DNA as directed by the probation officer. The defendant must submit to one drug test within
15 days of commencement of supervised release and at least two tests thereafter as determined by the probation officer.
In addition, the defendant shall comply with the following special conditions :                              .,

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.
The defendant is prohibited from incurring any new cred it charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation .
The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
obligation or otherwise has the express approval of the Court.
The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
such program until satisfactorily discharged .
The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the
rules of any such program until satisfactorily discharged .

 The Court finds that the defendant does not have the ability to pay a fine in th is matter.
 It is ordered that the defendant shall make restitution in an amount to be determined , for distribution to the victim(s) .
 The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate
 Financial Responsibility Program and provide a minimum payment of $25 per quarter towards restitution . ,, ,
 The defendant shall notify the United States Attorney for th is district within 30 days of any change of mailing address or
 residence that occurs while any portion of the restitution remains unpaid .
 It is further ordered that the defendant shall pay to the United States a total special assessment of $400, which shall be
 due immediately.
AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -      Page   -~7~_      of        8
 DEFENDANT: RYAN KASPER
 CASE NUMBER: DPAE2:11 CR00570-001
                                                CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                  JVTA Assessment*                  Fine                              Restitution
 TOTALS             $ 400.00                      $ 0.00                           $ 0.00                            $ 1,706,876.58



 D The determination of restitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa)'lllent, unless sp\,cified otherwise in
      the priorit)r order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                          Total Loss**             Restitution Ordered                   Prio~ity or Percenta2e .

                                                                                                                 L ...




 TOTALS                                 $                          0.00           $                         0.00
                                            ---------                                 ----------

  D     Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S .C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S .C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the               D fine     D restitution.
        D the interest requirement for the            D     fine    •     restitution is modified as follows :

  * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  ** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
  after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments
                                                                                                                Judgment- Page    _8__       of        8
DEFENDANT: RYAN KASPER
CASE NUMBER: DPAE2:11CR00570-001

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     IZl   Lump sum payment of$          400.00                due immediately, balance due


            •    not later than                                      , or
            •    in accordance with      0   C,     •    D,
                                                                •     E,or      1iZJ F below; or

B     •     Payment to begin immediately (may be combined with                DC,         0D,or         0   F below); or

C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence
                                                              _ _ _ _ (e.g .• 30 or 60 days) after the date of this jud~ent; or

D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,         30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ~     Special instructions regarding the payment of criminal monetary penalties:
            The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial Responsibility
            Program and provide a minimum payment of $25 per quarter towards restitution. Restitution to be paid at $200.00 per month beginning six
            months after he is established back into the community. Payment is subject to be increased or decreased upon permission from the Court.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0    Joint and Several

     Defendant and <;o-Defend!lDt Name~ and Case Numbers (including defendant number), Total Amount, Joint and Several A.mount,
     and correspondmg payee, 1f appropnate.




D    The defendant shall pay the cost of prosecution.

0    The defendant shall pay the following court cost(s):

~    The defendant shall forfeit the defendant's interest in the following property to the United States:
      The government avers that the sum of $1,706,876.58 in United States currency is subject to forfeiture                            as a result of the
      defendant's guilty plea as to Counts Two through Four of the Indictment.

Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal, ( 5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
